MANDATE
                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00752-CV

                     THERESA CHINYERE ONWUEGBUCHU
                   AND INNOCENT C. ONWUEGBUCHU, Appellants
                                             V.

               CITYWIDE ATM, INC. D/B/A CITYWIDE ATM, Appellee

Appeal from the County Civil Court at Law No. 3 of Harris County (Tr. Ct. No. 1030284)

TO THE COUNTY CIVIL COURT AT LAW NO. 3 OF HARRIS COUNTY,
GREETINGS:

         Before this Court, on the 30th day of December, 2014, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
              Appellants, Theresa Chinyere Onwuegbuchu and Innocent C.
              Onwuegbuchu, have neither established indigence nor paid, or made
              arrangements to pay, all the required fees. Further, appellants have not
              paid or made arrangements to pay the fee for preparing the clerk’s
              record. After being notified that this appeal was subject to dismissal,
              appellants did not adequately respond. It is therefore CONSIDERED,
              ADJUDGED, and ORDERED that the appeal be dismissed.
              It is further ORDERED that appellants pay all costs incurred by reason
              of this appeal. It is further ORDERED that this decision be certified
              below for observance.
              Judgment rendered December 30, 2014.
           Judgment rendered by panel consisting of Justices Jennings, Bland, and
           Massengale.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 13, 2015
Date                                           CHRISTOPHER A. PRINE
                                               CLERK OF THE COURT